PER CURIAM.
Cooper was convicted of second degree murder and is confined by the department of corrections. Following his conviction, statutes were enacted requiring Cooper to provide a blood sample for DNA profiling analysis. Sections 650.050 to 650.057, RSMo. Cooper refused to provide the required blood sample. He filed this declaratory judgment action, seeking a declaration that he was not subject to the DNA profiling analysis statutes enacted after the time of his offense. The circuit court found that section 650.055, RSMo, was lawful. It also determined that the petition for declaratory judgment and judicial review was without merit and denied relief.
While this action was pending, Cooper concurrently was pursuing a petition for writ of habeas corpus in the court of appeals, seeking a determination that he was not subject to the challenged statutes. The court of appeals denied relief. Cooper v. Gammon, 943 S.W.2d 699 (Mo.App.1997).
This Court finding no error of law in this case and determining that an opinion would have no precedential value in light of the decision in Gammon, the trial court’s judgment is affirmed by this memorandum decision. Rule 84..16(b).